USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK poc#
xX DATE FILED:_ 2/27/2020

 

 

RUBICON RESOURCES, LLC,

Plaintiff,

19-cv-11449 (LJL)

-V-
ORDER
HYUNDAI MERCHANT MARINE CoO. LTD.,

Defendant.

 

LEWIS J. LIMAN, United States District Judge:
This case has been randomly reassigned to me for all purposes. It is hereby:

ORDERED that the Initial Pretrial Conference previously scheduled for April 2, 2020 at
11:00 a.m. shall take place on that date and at that time in Courtroom 15C of the U.S. District
Court for the Southern District of New York, 500 Pearl Street, New York, New York.

IT IS FURTHER ORDERED that, by March 26, 2020, the parties jointly submit to the
Court a proposed Case Management Plan and Scheduling Order. A template is available at
https://www_.nysd.uscourts.gov/hon-lewis-j-liman. This document should be filed electronically
on ECF, consistent with the Court’s Individual Practices in Civil Cases, which are available on
the same webpage. Parties should consult the Individual Practices for guidance on the matters to
be discussed at the Initial Pretrial Conference and for the Court’s rules with respect to
communications with Chambers and other procedural matters.

SO ORDERED. wt ak
Dated: February 27, 2020 Pte.

New York, New York LEWIS J. LIMAN
United States District Judge

 
